 


109 HR 3892 IH: Hurricane Katrina Bond Act of 2005
U.S. House of Representatives
2005-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3892 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2005 
Mr. Wicker introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title 31, United States Code, to authorize the issuance of Hurricane Katrina Relief EE savings bonds. 
 
 
1.Short titleThis Act may be cited as the Hurricane Katrina Bond Act of 2005. 
2.Hurricane Katrina Relief EE savings bondsSection 3105 of title 31, United States Code, is amended by adding at the end the following new subsection: 
 
(f)Hurricane Katrina relief EE savings bondsThe Secretary may designate one or more series of bonds or certificates (or any portion thereof) issued under this section as Hurricane Katrina Relief Bonds. Proceeds from such bonds and certificates shall be used for expenditures authorized for relief and reconstruction relating to the impact of Hurricane Katrina along the Gulf Coast of the United States in 2005.. 
 
